DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1, 4, 17, 19 are amended, claims 2-3, 5-7, 10-16 are original, claims 8-9 and 18 are cancelled. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4634072 A) to Stealy in view of (US 3932954 A) to Wyroski.
In regards to claim 1, Stealy teaches an apparatus used for fishing, the apparatus comprising: an elongate member (Stealy; 15, 16, 14, 13), having a proximal end and a distal end (Stealy; ends at furthest left 19 in FIG 1 and 13 in FIG 1); a housing (Stealy; 11, 10)having an aperture (Stealy; collar 17 around opening); wherein the housing includes an internal motor (Stealy; M); wherein the housing includes a plurality of buttons (Stealy; BW, BC); wherein the housing electrically connects to the elongate member (Stealy; electrical wire 35 connects to elongate member battery contact 36, see FIG 6).
Stealy fails to teach a housing separate from the elongate member, a recess located axially along the elongate member near the proximal end of the elongate member; the housing being removably coupled to the recess.
Wyroski teaches a housing (Wyroski; 3) separate from the elongate member (Wyroski; see FIG 1), a recess (Wyroski; FIG 1 recessed portion around the circumference, between 89 and 79, where 73 of the reel can rest) located axially along the elongate member (Wyroski; see FIG 1) near the proximal end of the elongate member (Wyroski; where the recessed portion is closer to the proximal end/handle end); the housing being removably coupled to the recess (Wyroski; where the housing is attached to 73 to provide a removable connection within the recess).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing apparatus of Stealy such that it has a recess to allow the reel to be removable and the housing separate from the rod. The recess and removable reel housing is advantageous because it allows a user to be able to replace the rod or handle as necessary while using the same reel, or vice versa. It also allows a user to dismantle a component if it needs repairing. Having the housing separate from the rod further allows this removable feature.

In regards to claim 2, Stealy as modified by Wyroski teach the apparatus of Claim 1, wherein the elongate member is a fishing rod (Stealy; 15, 16, 14, 13, see FIG 1).  

In regards to claim 3, Stealy as modified by Wyroski teaches the apparatus of Claim 1, wherein the housing is a fishing reel (Stealy; 10, 11 is a fishing reel, see Abstract).  

(Stealy; proximal end at 13).  

In regards to claim 5, Stealy as modified by Wyroski teach the apparatus of Claim 4, wherein the elongate member (Stealy; 15, 16, 14, 13, see FIG 1) further includes a plurality of batteries (Stealy; dry cell batteries 39 inside 13 see FIG 7).  

In regards to claim 6, Stealy as modified by Wyroski teach the apparatus of Claim 5, wherein the plurality of batteries is housed in a cavity of the handle (Stealy; dry cell batteries 39 inside of cavity of 13, see FIG 7).  

In regards to claim 7, Stealy as modified by Wyroski teach the apparatus of Claim 1, wherein the recess (Wyroski; FIG 1 recessed portion between 89 and 79, where 73 of the reel can rest) is located in an upper surface of the proximal end of the elongate member (Wyroski; FIG 1, the recess extends on an upper and lower side of the elongate member towards the proximal end).  

In regards to claim 12, Stealy as modified by Wyroski teach the apparatus of Claim 1, wherein the plurality of buttons comprises a first button (Stealy; BC) and a second button (Stealy; BW).  

In regards to claim 13, Stealy as modified by Wyroski teach the apparatus of Claim 12, wherein the first button (Stealy; BC) comprises a casting trigger configured to cast a fishing line (Stealy; BC is meant to cast a line, Col 3 lines 40-41).  

(Stealy; BW) comprises a push button configured to retrieve a fishing line (Stealy; BW is a push button, BW meant to wind the reel/retrieve Col 3 lines 40-41).  

In regards to claim 15, Stealy as modified by Wyroski teach the apparatus of Claim 3, wherein the fishing reel is electric (Stealy; electric fishing reel, Title, Abstract).  

In regards to Claim 16, Stealy as modified by Wyroski teach the apparatus of Claim 1, wherein the aperture (Stealy; opening around which 17 resides) is located on a housing-distal-end (Stealy; where the housing distal-end is the end facing the distal end of the fishing rod, the aperture is at this end).  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4634072 A) to Stealy as modified by (US 3932954 A) to Wyroski as applied to claim 5 above, further in view of (US 20130276348 A1) to Lauzon.
In regards to claim 10, Stealy as modified by Wyroski teach the apparatus of Claim 5, wherein the housing (Stealy; 10, 11) further comprises a port (Stealy; 45) configured to allow charging of the batteries.  
Stealy as modified by Wyroski fail to teach where the elongate member comprises a port configured to allow charging of the batteries. 
Lauzon teaches where the elongate member (Lauzon; handle 24) comprises a port (Lauzon; 88) configured to allow charging of the batteries (Lauzon; see FIG 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stealy as modified by Wyroski such that the recharging port is located in the elongate member instead of the housing as taught by .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4634072 A) to Stealy as modified by (US 3932954 A) to Wyroski as applied to claim 1 above, further in view of (US 4515324 A) to Barton.
In regards to claim 11, Stealy as modified by Wyroski teach the apparatus of Claim 1, but fail to teach wherein the elongate member includes a screw clamp.
Barton teaches wherein the elongate member (Barton; 12) includes a screw clamp (Barton; screw clamp see FIG 1 where housing is attached to 12 in the recess via screw clamp).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stealy as modified by Wyroski such that the elongate member has a screw clamp as taught by Barton. Screw clamps are advantageous because they ensure the housing and the elongate member are secured together.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4634072 A) to Stealy in view of (US 3932954 A) to Wyroski, (US 20130276348 A1) to Lauzon, and (US 4515324 A) to Barton.
In regards to claim 17, Stealy teaches an apparatus used for fishing, the apparatus comprising: an elongate member (Stealy; 15, 16, 14, 13) having a proximal end and a distal end (Stealy; ends at furthest left 19 in FIG 1 and 13 in FIG 1); a housing (Stealy; 11, 10) having an aperture (Stealy; collar 17 around opening); wherein the housing includes an internal motor (Stealy; M); wherein the housing includes a plurality of buttons (Stealy; BW, BC); wherein the housing electrically connects to the elongate member (Stealy; electrical wire 35 connected to battery contact 36 see FIG 6), wherein the elongate member is a fishing rod (Stealy; 15, 16, 14, 13, see FIG 1); wherein the housing is a fishing reel (Stealy; 10, 11 is a fishing reel, see Abstract); wherein the proximal end includes a handle (Stealy; proximal end at 13); wherein the elongate member further includes a plurality of batteries (Stealy; dry cell batteries 39 inside 13 see FIG 7); wherein the plurality of batteries is housed in a cavity of the handle (Stealy; 39 in cavity of 13); wherein the housing further comprises a port (Stealy; 45) configured to allow charging of the batteries; wherein the plurality of buttons comprises a first button (Stealy; BC) and a second button (Stealy; BW); wherein the first button comprises a casting trigger configured to cast a fishing line (Stealy; BC is meant to cast a line, Col 3 lines 40-41); wherein the second button comprises a push button configured to retrieve a fishing line (Stealy; BW is a push button, BW meant to wind the reel/retrieve Col 3 lines 40-41); wherein the fishing reel is electric (Stealy; electric fishing reel, Title, Abstract); and wherein the aperture is located on a housing-distal-end (Stealy; where the housing distal-end is the end facing the distal end of the fishing rod, the aperture is at this end). 
Stealy fails to teach a recess located axially along the elongate member near the proximal end of the elongate member; the housing separate from the elongate member, the housing being removably coupled to the recess, wherein the recess is located in an upper surface of the proximal end of the elongate member; wherein the elongate member further comprises a port configured to allow charging of the batteries; wherein the elongate member includes a screw clamp.
Wyroski teaches a recess (Wyroski; FIG 1 recessed portion around the circumference, between 89 and 79, where 73 of the reel can rest), located axially along the elongate member near the proximal end of the elongate member (Wyroski; the recessed is on the proximal end of the fishing pole and axially along the pole); the housing (Wyroski; 3) separate from the elongate member (Wyroski; see FIG 1), the housing being removably coupled to the recess (Wyroski; where the housing is attached to 73 to provide a removable connection within the recess), wherein the recess is located in an upper surface (Wyroski; FIG 1, the recess extends on an upper and lower side of the elongate member towards the proximal end).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing apparatus of Stealy such that it has a recess to allow the reel to be removable, and such that the housing is separate from the elongate member as taught by Wyroski. The recess and removable reel housing is advantageous because it allows a user to be able to replace the rod as necessary while using the same reel, or vice versa. It also allows a user to dismantle a component if it needs repairing. The housing being separate from the elongate member further makes removability easier.
Stealy as modified by Wyroski fail to teach wherein the elongate member further comprises a port configured to allow charging of the batteries; wherein the elongate member includes a screw clamp.
Lauzon teaches wherein the elongate member (Lauzon; handle 24) further comprises a port (Lauzon; 88) configured to allow charging of the batteries (Lauzon; see FIG 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stealy as modified by Wyroski such that the recharging port is located in the elongate member instead of the housing as taught by Lauzon. Having the port in the elongate member allows for a more direct access to the batteries and allows the batteries to be recharged even if the housing is removed.
Stealy as modified by Wyroski and Lauzon fail to teach wherein the elongate member includes a screw clamp.
Barton teaches wherein the elongate member (Barton; 12) includes a screw clamp (Barton; screw clamp see FIG 1 where housing is attached to 12 in the recess via screw clamp).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stealy as modified by Wyroski and Lauzon .

Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. 
Applicant argues that one of ordinary skill in the art wouldn’t combine D1 (Stealy) with D2 (Wyroski) because the modification would cause Stealy to provide essential functionality. Col 3 line 59 and following teaches Stealy having solar cells on the surface, and applicant argues that the shape of Wyroski would be too small and cause a marked decrease in surface area for the solar cells to generate energy, and that there are no facts to indicate this modification would have enough surface area for the solar cells to adequately charge the batteries, therefore one of ordinary skill in the art would not expect the modified device to retain its solar cell functionality.
Examiner disagrees, since not every detail of Wyroski is being incorporated to Stealy. For instance, Wyroski was used to demonstrate that the device may have a recess and be easily removable from the rod, but still connected with batteries in the handle. Shape does not change this functionality at all, and the reel may be however big or small it needs to be to retain its solar cell function. Wyroski is only teaching that it is obvious to make Stealy have the recess to allow it to be electrically connected to the rod, and therefore easily removable as well.

Applicant argues that Stealy teaches the arrangement of batteries in the handle, and the motor in the reel housing are meant to offset each other to provide good balance for the user (Col 4 line 63), and that modifying with Wyroski would move the battery weight to a different positon and move the weight of the reel further from the axis of the elongate member. Therefore modifying Stealy and Wyroski would not provide the Stealy balance features.
Examiner respectfully disagrees, the entire paragraph of the reference is Col. 4, lines 63 – Col 5. Line 5 which suggests that the parts of the housing, cylinder, plate, and spool assembly are made as light as possible such as formed by aluminum to provide the balance. Additionally, both Stealy and Wyroski teach batteries in the handle and motors in the housing of the reels, therefore they would each provide balance.
Additionally, Stealy states that “the center of gravity of the reel will be at a point on the handle 13”. Modifying Stealy such that its rod and reel are separable would not take away from this feature, as the center of gravity would still be at a point on the handle and that the housing would still be made of lightweight material, such that it continues to provide balance. 

Applicant argues that, as amended, claim 1 recites the housing is separate from the elongate member, and that Stealy as modified by Wyroski does not teach this.
Examiner respectfully disagrees, Wyroski teaches this, as can be seen in FIG 1 where the housing is detachable and separate from the rod, while connectable to a recess, and is therefore its own separate piece from the elongate member.

Applicant argues that Stealy already teaches removability from the rod, and one of ordinary skill would not be motivated to use Wyroski as a modifying reference to teach removability, since Stealy already teaches it (see elements 16 and 17 of Stealy). Applicant also indicates Stealy can already be disassembled should repairing be required, and that simpler reparability would not motivate one of ordinary skill in the art since the device of Stealy can already be disassembled/removed. 
Examiner respectfully disagrees, because while 16 allows removal from the rest of the rod, it was indicated in the rejection that the elongate member also includes all of 15, 16, 14 and 

Applicant also argues against the motivation for utilizing contact strips, however applicant deleted all recitations of the metal contact strips from the claims, making this argument invalid and moot. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647